Citation Nr: 1423042	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from July 1973 to July 1976, October 1977 to June 1984, March 1986 to March 1988, and July 1991 to August 1992.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision by the St. Paul, Regional Office (RO), which denied the appellant's attempt to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  She perfected a timely appeal to that decision. 

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.  However, the Board was unable to produce a transcript of the proceeding.  In October 2012, the Board notified the appellant that, because a transcript was unavailable, she had a right to a new hearing per 38 C.F.R. § 20.717 (2013).  To date, the appellant has not requested a new hearing.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The issue(s) of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed February 2003 rating decision, the RO denied a claim for entitlement to service connection for cause of death.

2.  The evidence associated with the claims file subsequent to the February 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for cause of death. 


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying a claim of entitlement to service connection for cause of death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for the cause of death of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to grant the benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

In this case, the appellant's claim for entitlement to service connection for cause of the Veteran's death was initially denied in a February 2003 rating decision.  The appellant was notified of the denial in a notice letter dated March 2003, and she did not appeal.  The February 2003 rating decision, therefore, became final.

The appellant sought to reopen her claim for entitlement to service connection for cause of the Veteran's death in September 2009.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Here, the last final denial of the appellant's claim was based on a finding that the evidence did not provide a link between the Veteran's cause of death (intracerebral hemorrhage or stroke) and his service-connected disabilities.  The evidence received since the appellant's September 2009 petition to reopen her claim for entitlement to service connection for cause of the Veteran's death includes articles on strokes, depression, and depression as a risk factor for the incidence of stroke.  The Veteran was service-connected for dysthymia, a form of depression.  Thus, the articles are new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  


ORDER

New and material evidence has been received, the appeal to reopen a claim for entitlement to service connection for cause of death of the Veteran is granted.


REMAND

The appellant contends that the Veteran's service-connected disabilities contributed to the cause of the Veteran's death in August 2002.  The death certificate listed the immediate cause of death as intracerebral hemorrhage.  No underlying causes or other significant conditions were listed on the death certificate.

Under the VCAA, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  

In the appellant's February 2011 formal appeal, she claims that the Veteran's service-connected dysthymia, peripheral neuropathy, and a depressed diffusing capacity of his lungs are all contributory causes of the Veteran's death.  However, in its request for an opinion in connection with the appellant's claim, the RO only instructed the VA examiner to consider whether the Veteran's service-connected dysthymia substantially or materially contributed to the Veteran's death.  Consequently, the examiner did not address the Veteran's remaining service-connected disabilities as possible contributory factors of the Veteran's death.  Therefore, an addendum opinion is required to determine whether any of the Veteran's service-connected disabilities substantially or materially contributed to the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  The RO must return the Veteran's claims file to the examiner who provided the January 2012 opinion.  If this examiner is available, the examiner is asked to provide an addendum to the January 2012 opinion to address the following:

Whether it is as least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's fatal intracerebral hemorrhage was caused by any service-connected disability, either by itself or in combination with other service-connected disability.  The Veteran was service-connected for depressed diffusing capacity of the lungs for carbon dioxide; peripheral neuropathy of both lower extremities; residuals of carpal tunnel syndrome surgery on the right, including a lunotriquetrial tear; and repaired right inguinal hernia; in addition to dysthymia.   

If the response to the question above is negative, whether it is at least as likely as not (i.e., 50 percent or greater possibility) that a service-connected disability contributed substantially or materially to cause his death, including whether any service-connected disability was of such severity as to have a material influence in accelerating death. 

The examiner must provide a complete rationale for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner. The report prepared must be typed.

3.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


